number release date id office uilc cca_2009040614341537 -------------- from ------------------- sent monday april pm to ------------------- cc ----------- subject re no for purposes of sec_165 profit_motive is determined by the profit_motive of the partnership as reflected by the state of mind of the general_partner acting on the partnership's behalf see brannen v commissioner and garcia v commissioner the partner's profit_motive in entering the partnership is relevant however to whether a partnership was formed for federal tax purposes under the supreme court case in culbertson and tower in this context that partners' profit_motive is relevant to economic_substance and shamming the partnership these issues may be determined in an fpaa under sec_6233
